DETAILED ACTION
This is a non-final Office action in response to the RCE filed 02/07/2022.

Status of Claims
Claims 1-14 are pending;
Claims 1, 7, and 10 are currently amended; claims 2-6, 8, 11, and 14 were previously presented; claims 9, 12, and 13 have been withdrawn;
Claims 1-8, 10, 11, and 14 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 02/07/2022 has been entered.



Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.

Claim Objections
Claims 1, 5, and 7 are objected to because of the following informalities:
Claim 1, line 7, "being operated" claims actual motion and should be functionally worded as --being configured to be operated-- or the like.
Claim 1, line 7, "recess the" appears to be --recess, the--.
Claim 1, line 14, "pressure" appears to be --pressure;--.
Claim 5, line 3, the applicant is advised to change "the recess" to --the central axially continuous recess--.
Claim 7, line 2, the applicant is advised to delete the comma between "central" and "axially" for consistency.  See claim 5 (line 2) and claim 8 (line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "a displacement element" is recited twice in the claim, e.g., in lines 12 and 15.  It is not clear as to whether the "displacement element" in line 15 is the same as or different from the "displacement element" in line 12.  Similarly, the limitation "a maximum pressure" is recited twice in the claim, e.g., in lines 13, 14, and 17.  It is not clear as to whether the "maximum pressure" in line 17 is the same as or different from the "maximum pressure" in line 14.  The applicant is advised to delete the limitations in lines 12-14, since the limitations in lines 15-17 appear to a replication of the limitations in lines 12-14 in a better form.  Appropriate correction is required.
Regarding claim 7, the limitation "the recess of the actuation element" in claim 7 (line 4) is indefinite because it is not clear as to whether it refers to the "mounting recess" of the "tool holder" of the "actuation element" in claim 1 (line 6) or the "central, axially continuous recess" provided on the "actuation element" in claim 7 (line 2).  Similar rejection applies to the limitation "the recess of the actuation element" in claim 8 (line 3).  The applicant is advised to change the limitation "the recess of the actuation element" in claim 7 (line 4) and claim 8 (line 3) to --the central axially continuous recess of the actuation element--.  Appropriate correction is required.
Claims 2-6, 10, 11, and 14 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clumb (US 3,797,721).
Regarding claim 1, the applicant is reminded that the "mounting tool" is not positively recited in the claim and therefore is not a required structure within the scope of claim 1.  Clumb discloses a mounting element (10, fig 4) comprising: a control unit (54, 56, 60, 64, fig 4) comprising a pressure element (56, fig 4) and a counterpressure element (60, fig 4); a resilient clamping element (70, fig 4) arranged to act on the pressure element and on the counter pressure element; an actuation element (12, 46, fig 4) comprising a tool holder (12, fig 4) having a mounting recess (14, fig 4), the actuation element being operated through the mounting recess (see Figures 4 and 5, see col 5, lines 32-34), the mounting recess being configured to receive a mounting tool (24, fig 4) to actuate the actuation element (col 3, lines 53-56), and the actuation element increasing or reducing a contact pressure of the resilient clamping element 

    PNG
    media_image1.png
    793
    369
    media_image1.png
    Greyscale

[AltContent: textbox (Annotation of Portion of Figure 4)][AltContent: textbox (120 – External Thread)]
[AltContent: arrow]

    PNG
    media_image2.png
    122
    521
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: connector]

[AltContent: textbox (120a – Dismantling Recess)][AltContent: textbox (120b – Flank)]
[AltContent: connector]
[AltContent: textbox (56b – Internal Thread)][AltContent: connector]
[AltContent: textbox (56a – Central Axially Continuous Recess)]




Regarding claim 2, wherein the tool holder comprises a dismantling recess (120a, fig 4, see annotation, see col 4, lines 54-56, the dismantling recess formed between two crests of the external thread 120 of the tool holder 12) which allows the actuation element to be actuated in the release direction, in order to reduce the contact pressure, when the mounting recess is filled by the displacement element.
Regarding claim 3, wherein the dismantling recess comprises a flank (120b, fig 4, see annotation, see col 4, lines 54-56, the flank of the external threaded 120) that is beveled in the tightening direction.
Regarding claim 4, wherein the dismantling recess is less deep than the mounting recess (see Figure 4).
Regarding claim 5, wherein the pressure element is formed as a bush (56, fig 4) having a central axially continuous recess (56a, fig 4, see annotation, the inner recess of the bush 56) and an internal thread (56b, fig 4, see annotation, see col 4, lines 54-56, the internal thread of the bush 56) is arranged at a first axial end of the recess of the pressure element (see Figure 5).
Regarding claim 6, wherein an external thread (120, fig 4, see annotation, see col 4, lines 54-56, the external thread of the holder 12) of the actuation element is screwed into the internal thread of the pressure element (see Figure 5).
Regarding claim 7, wherein a central, axially continuous recess (18, fig 4) is provided on the actuation element, the mounting recess is provided on a first axial end of the actuation element and the displacement element is arranged in the recess of the actuation element (see Figure 4).
Regarding claim 8, wherein a central axially protruding pin (50, 52, 68, fig 4) provided on the counterpressure element forms the displacement element and is arranged in the recess of the actuation element (see Figures 4 and 5).
Regarding claim 10, wherein the resilient clamping element is arranged between the actuation element and the counterpressure element (see Figure 5).
Regarding claim 11, wherein the resilient clamping element is formed as a spring (70, fig 4, col 5, line 9).
Regarding claim 14, wherein the spring is a spiral spring (70, fig 4, col 5, line 9).

Interview
The applicant is encouraged to contact the Examiner to set up an interview for discussing any proposed amendment and/or possible allowable subject matter of the present application prior to filing an official response to the current Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631